Claimants’ intestate was a fireman on a derrick boat, moored at a slip in the city of Buffalo. He was thrown from his seat against a heated boiler, and he received injuries from which he died. Appellants contend that the injuries did not arise out of the employment; and also that improper wage rate was applied in determining the amount of the award. These issues presented questions of fact, which were decided by the Board. It is further contended that the employment was marine. The boat was not self-propelling and could be moved only by towing. This derrick boat was in fact a part of the dock, and not maritime. Award unanimously affirmed, with costs to the State Industrial Board.